Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/05/2021 has been considered by the examiner.
Status of Application
Claims 1-3 and 13 are pending. Claims 1 and 13 are the independent claims. Claims 1-2 and 13 have been amended. Claim 6 has been cancelled. Claims 4-5 and 7-12 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/28/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 10/28/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
Office Note: Claim 6 has been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the rejections of claims 1-3 and 13 under 35 U.S.C. § 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1-3 and 13 under 35 U.S.C. § 112(b) have been withdrawn.
With respect to the rejections of claims 1-3 and 13 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1-3 and 13 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1-3 and 13: claims 1 and 13 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1 and 13 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:

	The closest prior art of reference is Ezoe Shiro et al (JP 2016009201 A). Ezoe Shiro describes a driving assistance device to control a self-driving vehicle for overtaking a preceding vehicle. The device determines the relative speed of a following vehicle in the adjacent lane in which the self-driving vehicle will overtake the preceding vehicle, calculates how much time is required for the overtaking, calculates how close the following adjacent vehicle will get during that time and compares it to a threshold, and then accelerates the vehicle to perform the overtaking. However, when the following vehicle will approach within a threshold distance, the device of Ezoe Shiro either stops the overtaking or uses a greater acceleration to perform the overtaking maneuver than when the following vehicle will not approach within a threshold distance. Therefore Ezoe Shiro does not disclose using the same predetermined acceleration to achieve a second, higher speed when the distance closest to the self-driving vehicle of the rearward vehicle within the time period is equal to or shorter than the predetermined value as to achieve the first speed when the distance is longer than the predetermined value.
	Another prior art of reference is Takahashi et al. (US 2016/0272204 A1). Takahashi describes a driving control device for overtaking in which the speed of a following, adjacent vehicle is used to determine the overtaking speed. Takahashi determines and sets a higher speed for overtaking when the following vehicle is approaching too fast and would be hindered by the initial lane change in the overtaking. However, the acceleration used to achieve these overtaking speeds is performed to maintain an intervehicle distance threshold, so Takahashi does not disclose using the same predetermined 
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1 and 13 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        November 20, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669